Citation Nr: 1740883	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals April 2009 decision as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is warranted.

2.  Entitlement to an effective date earlier than July 21, 2010, for the grant of service connection for anxiety disorder not otherwise specified (NOS) and major depressive disorder (MDD), claimed as PTSD (acquired psychiatric disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran cancelled the Board hearing he requested in June 2017. 

The Veteran's representative submitted a motion to vacate an April 15, 2009, Board decision which denied service connection for PTSD, which will be addressed first, herein.  


FINDINGS OF FACT

1.  The April 15, 2009, Board decision that denied the appeal for service connection for PTSD does not contain error which constitutes a denial of due process for the Veteran.

2.  The Veteran did not appeal the April 2009 Board decision, and it became final.  

3.  The next communication from the Veteran regarding service connection for PTSD came when he filed the current claim for service connection for an acquired psychiatric disability on July 21, 2010, the current and proper effective date of the award of benefits.  







CONCLUSIONS OF LAW

1.  Vacatur of the April 15, 2009, Board decision that denied the appeal of entitlement to service connection for PTSD is not warranted.  38 U.S.C.A. §§ 7103 (c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).
2.  The April 2009 Board decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1104 (2016).  

3.  The criteria for an effective date earlier than July 21, 2010, for the grant of service connection for acquired psychiatric disability are not met.  38 U.S.C.A. §§ 5108, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Motion to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.904 (2016). 

In this case, the Veteran's representative issued an August 2017 motion to vacate, asserting that the Veteran was denied due process of law when correspondence from VA, including a supplemental statement of the case (SSOC), notice of certification of appeal to the Board, and Board decision were mailed to an old address.  The motion also asserts that the Veteran was denied the opportunity to request a hearing prior to certification of the claim to the Board.  The motion points to a May 10, 2008, VA 119 report of contact as evidence that the Veteran requested that his address be changed from a home on [redacted] to one on [redacted].  


The Board notes that that May 2008 report of contact includes a note that the Veteran wanted to be provided a VA examination in connection with the pending claim of service connection for PTSD.  At the top of the form, the [redacted] address is written down; however, there is no indication on this form that the Veteran wanted to officially change his address.  It is unclear from this form why that address was included.  However, at the bottom of the form, a box is checked indicating that a copy of that report of contact was sent to the Veteran's representative.  

Thereafter, it is true that a May 2008 SSOC, an October 2008 notice of certification of appeal, and an April 2009 Board decision were each sent to the [redacted] address as well as to the Veteran's representative.  However, there is no evidence that any of the relevant mail in this case was not received as none of the mail was returned as undeliverable by the United States Post Office.  At no time did the Veteran's representative assert that the wrong address was being used, even though he was copied on the 2008 report of contact.

In addition, the Board notes that the Veteran has moved from the [redacted] address to the [redacted] address and back and forth several times over the years and is actually currently residing, or at least receiving mail, at the [redacted] address.  Despite moving back and forth between the two addresses, the Veteran has never asserted over the last ten years that he has not received mail from the VA sent to either address.  

Furthermore, after the 2008 SSOC and notice of certification of appeal, the Veteran's representative submitted a brief on the Veteran's behalf in April 2009.  The brief did not assert that the Veteran had not received or was not receiving mail from VA, that he had additional evidence to submit, or that he wanted a Board hearing.  Rather, the Veteran's representative made specific arguments to the Board in advance of an appellate decision.  

Finally, the Board notes that a Board hearing had been scheduled for September 2007, but the Veteran canceled that hearing.  At no time did he request that a new hearing be scheduled and there is no evidence that he wanted a hearing prior to the case being certified to the Board.  Indeed, he had the opportunity to request a hearing in the 2009 brief submitted by his representative, but did not.  In addition, even in the current motion to vacate, the Veteran and his representative have not asserted that he did want a hearing and was denied that opportunity, but rather that he could have requested one had mail been sent to the [redacted] address.  Again, there is no evidence that he did not receive the mail sent to the [redacted] address and the Veteran had an opportunity to request a new hearing at any time during the two years after he canceled the first scheduled hearing in 2007 and certification of the appeal, including in the 2009 brief filed by his representative.  He did not express a desire to have a Board hearing at any time.  

The Board finds that the current motion to vacate the April 2009 Board decision is based upon, at most, a hypothetical denial of due process of law which has not actually been shown to have occurred.  Even if the Board were to accept that the Veteran wanted to have his address changed in 2008, there is no evidence that he did not receive the relevant VA mail at the "old" address and, despite the potential change of address, he and his representative had multiple opportunities to present additional evidence or request a Board hearing, but did not.  His representative was copied on each piece of correspondence from VA and did not notify any VA as to any issue, but rather submitted a brief in preparation for a Board decision.  The Veteran did not raise any of the concerns listed in the motion to vacate for more than either years after the Board's 2009 decision, including during his new claim for service connection for an acquired psychiatric disability.  

As such, the Board finds that the Veteran was not denied due process of law with respect to his appeal of the issue of service connection for PTSD in the April 15, 2009, Board decision.  Accordingly, the motion to vacate the 2009 Board decision is denied.  

Earlier Effective Date-Grant of Service Connection

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for an award of compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q), (r) (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  

One exception regarding the assignment of effective dates following a claim to reopen involves the receipt of service treatment records relevant to the issue previously denied that existed at the time of the last final denial that are received by VA subsequent to the last final denial.  Under the provisions of 38 C.F.R. 
§ 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.

As noted above, the Veteran did not appeal the April 2009 Board decision which denied service connection for PTSD.  Therefore, the April 2009 Board decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1104 (2014).

Thereafter, the next communication from the Veteran was the current claim for service connection for PTSD, which was received on July 21, 2010.  This is the current effective date for the grant of service connection for an acquired psychiatric disability, specifically anxiety disorder not otherwise specified (NOS) and major depressive disorder (MDD), claimed as PTSD.  

There is no dispute in this case that the Veteran did not submit a claim to reopen the issue of service connection for an acquired psychiatric disability, including PTSD, prior to July 21, 2010.  There is no evidence of a formal or informal claim following the April 2009 Board decision, which became final.  

The Board acknowledges that some service treatment and personnel records that existed at the time of the Board's April 2009 decision were not received until after that decision.  However, review of these records reveals that they include documents involving the Veteran's discharge due to hardship and the Veteran's service as a supply handler.  This evidence is not relevant to the previously denied claim for service connection for PTSD, as the Veteran's service as a supply handler was already noted in the prior claim and his hardship discharge is unrelated to his claim for service connection.  Furthermore, the later grant for an acquired psychiatric disability hinged primarily on a September 2010 VA examination, which provided a positive etiology opinion for a newly diagnosed anxiety disorder, not otherwise specified (NOS).  The newly obtained service department records did not relate to a previously unknown in-service event or stressor.  Therefore, the Board concludes that claim was not reopened under the provisions 38 C.F.R. § 3.156(c); and the receipt of new service department records does not provide a basis for the assignment of an earlier effective date in this claim under such regulations.  

Based on the forgoing, the Board finds that an effective date earlier than July 21, 2010, the date of the current claim to reopen for service connection, is not warranted and the claim must be denied.  

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided an adequate notice in letter in July 2010. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The motion to vacate the April 7, 2009, Board decision is denied.  

An effective date earlier than July 21, 2010, for the grant of service connection for an acquired psychiatric disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


